TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00150-CV



                                  The State of Texas, Appellant

                                                  v.

 Stearman Construction, LLC, a Texas Limited Liability Company, and Steven Stearman,
                 a/k/a Steven Ray Stearman, Individually, Appellees


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
  NO. D-1-GV-09-001640, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The State has filed a motion to dismiss, explaining that it no longer wishes to

prosecute the appeal.1 We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: September 8, 2011




       1
          Stearman Construction, LLC, and Steven Stearman were originally appellants and cross-
appellees, but when they failed to file a brief, we dismissed their appeal, allowing the State’s cross-
appeal to proceed.